Citation Nr: 9931885	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-04 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability with numbness to the arms.  

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability, other than a scar as a residual of an 
arthroscopic exploration.

4.  Entitlement to service connection for a right knee scar 
as a residual of an arthroscopic exploration.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
October 1996.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1997 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection for a right knee disability, a left knee 
disability, and a low back disability were denied.  The 
veteran appeals this decision.  

The veteran's claim for service connection for a right knee 
disability has been addressed in this decision as a claim for 
service connection for a right knee disability, other than a 
scar as a residual of an arthroscopic exploration and service 
connection for a right knee scar as a residual of an 
arthroscopic exploration.  The Board finds that the veteran 
will not be prejudiced by this action.  


FINDINGS OF FACT

1.  A low back disability is not currently shown. 

2.  A left knee disability is not currently shown.

3.  A right knee disability, other than a scar as a residual 
of an arthroscopic exploration, is not currently shown.

4.  All evidence necessary for an equitable disposition of 
the veteran's claim for a right knee scar as a residual of an 
arthroscopic exploration has been developed.

5.  The evidence shows that during service, the veteran 
underwent an arthroscopic exploration of his right knee.

6.  The veteran has an old healed arthroscopic portal over 
the anterior aspect of the right knee.


CONCLUSIONS OF LAW

1.  A claim for service connection for a low back disability 
is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

2.  A claim for service connection for a left knee disability 
is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

3. A claim for service connection for a right knee 
disability, other than a scar as a residual of an 
arthroscopy, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  A right knee scar as a residual of an arthroscopy was 
incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 
1991); 38 C.F.R. § 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

I.  Low Back Disability

The veteran contends that he has a low back disability with 
numbness in his arms, which he attributes to his active duty 
service.  Specifically, he contends that he injured his back 
in service while removing the blade of a helicopter.  A March 
1997 VA joints examination report indicates that he currently 
feels as though he has a knee in his back.  He further 
complained of daily aching pain across his lumbosacral spine 
radiating up his thoracic area and down to his coccygeal 
area. The report indicates that the veteran reported that his 
pain was aggravated by prolonged walking and that nothing 
would relieve the pain.   

With regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had a low back disability during service; (2) whether he 
currently has a low back disability; and if so, (3) whether 
his current low back disability is etiologically related to 
his service.  The Board concludes that medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492, 494-95 (1992).

As set forth above, a well grounded claim requires clinical 
evidence of a current disability.  A March 1993 VA joints 
examination report indicates that the veteran walked with a 
normal gait without any limping or listing to either side.  
He did not appear to be in any acute or chronic distress.  He 
was able to bend over 90 degrees while removing his socks and 
shoes.  His spine was straight and his pelvis and shoulders 
were level.  The report indicates that there were no abnormal 
curvatures.  Similarly, there was no localized tenderness or 
muscle spasm in the lumbosacral area.  The examiner noted 
full range of motion of his lumbosacral spine considering the 
veteran's obesity.  His straight leg raising tests were 
unsuccessful and his reflexes were essentially intact 
throughout both lower extremities.  Similarly, the report 
notes that there was no evidence of muscle atrophy or 
weakness in his lower extremities and his peripheral 
circulation was intact.  The report indicates that X-ray 
evidence showed that his lumbosacral spine was normal with no 
evidence of any recent or old injury and no evidence of any 
arthritic changes.  A diagnosis of "pain, lumbosacral spine 
- no objective findings" was rendered.  

The Board must conclude, based on the objective evidence 
discussed above, that a low back disability is not currently 
shown.  The Board notes the veteran's subjective contentions 
that he experiences low back pain; however, the objective 
clinical findings of the March 1997 VA examination do not 
indicate the presence of a current disability.  The veteran, 
while entirely competent to report his symptoms both current 
and past, has presented no clinical evidence or medical 
opinion of a current low back disability nor has he presented 
any diagnostic studies, such as radiographic testing, in 
support of his claim.  In the absence of evidence indicating 
that the veteran has the medical knowledge or training 
requisite for the rendering of clinical opinions, the Board 
must find that his contentions with regard to the presence of 
a low back disability to be of no probative value.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a low back disability could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  However, the evidence contained in the 
veteran's claims folder contains no references to any 
existing evidence that has not already been associated with 
the veteran's claims folder.  The Board also notes that its 
duty to assist the veteran in the development of his claim, 
as stipulated in 38 U.S.C.A. § 5107(a) (West 1991), does not 
arise until a claim is shown to be well grounded.  The Board 
must also point out that the veteran is free to submit new 
and material evidence, and reopen his claim for service 
connection, at any time.

II.  Left Knee Disability

In addition to his contentions that he has a right knee 
disability, the veteran also contends that he has a left knee 
disability, which he attributes to his active duty service.  
With regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had a left knee disability during service; (2) whether he 
currently has a left knee disability; and if so, (3) whether 
his current left  knee disability is etiologically related to 
his service.  Medical evidence is needed to lend plausible 
support for the issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

As set forth above, a well grounded claim requires clinical 
evidence of a current disability.  To reiterate, the March 
1993 VA joints examination report indicates that the veteran 
walked with a normal gait without any limping or listing to 
either side.  Objective examination failed to reveal any 
orthopedic abnormality.  Contouring of his left knee was 
normal with no evidence of a joint effusion.  There was no 
palpable tenderness of the left knee and the knee displayed a 
full range of motion.  There was no objective evidence of any 
quadriceps atrophy.  His cruciate ligaments were intact and 
McMurray tests were negative bilaterally.  The examination 
report further indicates that X-ray evidence showed that both 
knees were normal with no evidence of any recent or old 
injury and no evidence of arthritic changes.  The examiner 
diagnosed "pain, left knee - no objective findings."

The Board must conclude, based on the objective evidence 
discussed above, that a left knee disability is not currently 
shown.  The Board notes the veteran's subjective contentions 
that he experiences pain in his right knee; however, the 
objective clinical findings of the March 1997 VA examination 
do not indicate a current disability.  The veteran, while 
entirely competent to report his symptoms both current and 
past, has presented no clinical evidence or medical opinion 
of a current left knee disability.  Moreover, it is noted 
that, in claiming that he currently has a left knee 
disability, he has presented no diagnostic studies, such as 
radiographic testing, in support of his claim.  In the 
absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to presence of a left knee disability to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a left knee disability could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  However, the evidence contained in the 
veteran's claims folder contains no references to any 
existing evidence that has not already been associated with 
the veteran's claims folder.  The Board also notes that its 
duty to assist the veteran in the development of his claim, 
as stipulated in 38 U.S.C.A. § 5107(a) (West 1991), does not 
arise until a claim is shown to be well grounded.  The Board 
must also point out that the veteran is free to submit new 
and material evidence, and reopen his claim for service 
connection, at any time.

III.  Right Knee Disability

The veteran contends that he has a right knee disability, 
which he attributes to his active duty service.  With regard 
to this claim for service connection, the determinative 
issues presented are (1) whether the veteran had a right knee 
disability during service; (2) whether he currently has a 
right knee disability; and if so, (3) whether his current 
right knee disability is etiologically related to his 
service.  

As set forth above, a well grounded claim requires clinical 
evidence of a current disability.  A March 1993 VA joints 
examination report indicates that the veteran walked with a 
normal gait without any limping or listing to either side.  
Objective examination failed to reveal any orthopedic 
abnormality.  The right knee showed old healed arthroscopic 
portals over the anterior aspect of the knee.  Contouring was 
normal with no evidence of a joint effusion.  There was no 
palpable tenderness of the right knee and the knee displayed 
a full range of motion.  There was no objective evidence of 
any quadriceps atrophy.  His cruciate ligaments were intact 
and McMurray tests were negative bilaterally.  The 
examination report further indicates that X-ray evidence 
showed that both knees were normal with no evidence of any 
recent or old injury and no evidence of arthritic changes.  

The Board must conclude, based on the evidence discussed 
above, that a right knee disability is not currently shown.  
The Board notes the veteran's contentions that he experiences 
pain in his right knee after arthroscopic surgery in August 
1996; however, the objective clinical findings of the March 
1997 VA examination do not indicate a current disability.  
The veteran, while entirely competent to report his symptoms 
both current and past, has presented no clinical evidence or 
medical opinion of a current right knee disability.  
Moreover, it is noted that, in claiming that he currently has 
a right knee disability, he has presented no diagnostic 
studies, such as radiographic testing, in support of his 
claim.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the presence of a right knee 
disability to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a right knee disability could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  However, the evidence contained in the 
veteran's claims folder contains no references to any 
existing evidence that has not already been associated with 
the veteran's claims folder.  The Board also notes that its 
duty to assist the veteran in the development of his claim, 
as stipulated in 38 U.S.C.A. § 5107(a) (West 1991), does not 
arise until a claim is shown to be well grounded.  The Board 
must also point out that the veteran is free to submit new 
and material evidence, and reopen his claim for service 
connection, at any time.

IV.  Right Knee Scar as a Residual of an Arthroscopy

The Board finds that a claim for service connection for a 
right knee scar as a residual of an arthroscopic exploration 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
prescribed by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.  

Service medical records indicate that the veteran underwent 
an arthroscopic exploration of his right knee in August 1996.  
During this procedure, a plica was excised but his common 
cruciate ligaments and his menisci were found to be intact.  

The report of a recent VA examination in March 1997 indicates 
that the veteran has an old healed arthroscopic portal over 
the anterior aspect of the right knee. 

Accordingly, as there is competent medical evidence to 
indicate that the veteran had an arthroscopic exploration of 
the right knee while on active duty and that he currently has 
a scar as a residual of his arthroscopy, the Board finds that 
the criteria for entitlement to service connection for a 
right knee scar as a residual of an arthroscopy is met.  
Therefore, the veteran's claim for service for a right knee 
scar as a residual of an arthroscopic exploration is granted.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991); 38 C.F.R. 
§ 3.303, 3.304 (1999).


ORDER

Service connection for a low back disability with numbness to 
the arms is denied. Service connection for a left knee 
disability is denied.  Service connection for a right knee 
disability is denied.  Service connection for a right knee 
scar as a residual of an arthroscopic exploration is granted, 
subject to the laws and regulations governing the payment of 
VA benefits.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

